Citation Nr: 0431569	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability pursuant to 
38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for residuals of a 
compression fracture, L3, with limitation of motion, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in November 
2002.  This matter was previously before the Board and was 
remanded in May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that in regard to the issue of entitlement to 
an increased rating for the veteran's lumbar spine 
disability, there appears to be conflicting medical evidence 
of record.  Specifically, the January 1999 VA medical 
examination report notes that the veteran's lumbar spine 
disability is productive of pain and limitation of motion and 
it attributes these symptoms to residuals from his in-service 
spine injury and diagnoses the veteran with post-traumatic 
degenerative arthritis of the lumbar spine.  The July 2003 VA 
examination report notes the same symptoms of pain and 
limitation of motion and states that the in-service 
compression fracture is likely not symptomatic but that the 
degenerative changes secondary to this fracture are likely 
causing the veteran's symptoms.  The examiner states that the 
veteran's low back condition is 100 percent related to the 
veteran's service-connected disability.  Finally, the April 
2004 VA examination report notes the same symptoms as the 
previous two examination reports and states that the 
veteran's current symptoms are not related to his in-service 
injury but rather are attributable to the aging process.  In 
light of the conflicting medical opinions of record, the 
Board finds that additional development of the medical 
evidence is necessary.

The Board acknowledges that the RO did schedule the veteran 
for two examinations as directed in the May 2003 remand.  
However, in the June 2004 supplemental statement of the case, 
the RO did not mention that the July 2003 examiner was of the 
opinion that all of the veteran's low back symptoms were due 
to the service-connected disability.  The RO only mentioned 
the April 2004 opinion.  In other words, the June 2004 
supplemental statement of the case did not acknowledge the 
differing opinions or discuss the discrepancy.  Neither the 
Board, the RO, the veteran, nor his representative are shown 
to be medically trained so as to be competent to render 
medical opinions.  Therefore, the decision must be based on 
competent medical evidence.  As noted above, there is a 
conflict in the medical evidence.  Therefore, while the Board 
regrets further delay in this matter, the Board may not 
proceed with appellate review until the discrepancy is 
resolved.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements for 
the veteran to undergo orthopedic and 
neurological examinations of the lumbar 
spine (if possible, by examiners other 
than those that conducted the previous 
examinations in January 1999, July 2003, 
and April 2004).  The purpose of the 
examinations is to ascertain the severity 
of all symptomatology attributable to the 
service-connected disability described as 
residuals of a compression fracture, L3, 
with limitation of motion.  The claims 
file should be made available to the 
examiners for review in connection with 
the examinations, with particular 
attention paid to the January 1999, July 
2003 and April 2004 VA examination 
reports.  All clinical and special test 
findings should be clearly reported to 
allow for application of both old and new 
rating criteria.  Range of motion should 
be reported, and the examiner should 
offer an opinion as to whether pain 
significantly limits the veteran's 
functional ability during flare-ups or 
when his spine is used repeatedly over a 
period of time and whether or not the 
lumbar spine exhibits weakened movement, 
excess fatigability or incoordination.  

a)  To the extent possible, the 
examiners should differentiate 
between any symptoms due to any 
other disease or defect of the 
low back and those attributable 
to the service-connected 
disability.

b)  The examiners should also 
comment on whether any existing 
degenerative disc disease 
and/or degenerative joint 
disease is causally related to 
the service-connected residuals 
of a fracture of L3.

c)  The examiners should also 
comment on the effect of the 
service-connected low back 
disability on the veteran's 
ability to obtain and retain 
substantially gainful 
employment.

3.  After completion of the above, the RO 
should review the expanded record and 
review the issues on appeal.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




